Citation Nr: 0405394	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  98-06 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD) with fatigue, 
trouble sleeping, memory loss, and restlessness.

2.  Entitlement to an increased rating for duodenitis with 
duodenal ulcer, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty in the Southwest Asia 
theater of operations from January 26 to April 23, 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

In a June 2000 decision, the Board denied service connection 
for a skin disorder, nasal irritation, joint and bone pains, 
and a respiratory disorder.  The remaining issues on appeal-
entitlement to an initial rating in excess of 30 percent for 
PTSD, entitlement to a rating in excess of 20 percent for 
duodenitis with duodenal ulcer, and entitlement to a total 
rating based on individual unemployability-were remanded to 
the RO for additional development of the evidence.  

While the matter was in remand status, in a February 2002 
decision, the RO increased the initial rating for the 
veteran's PTSD to 70 percent and granted a total rating based 
on individual unemployability.  Both ratings were effective 
November 17, 1993, the date of receipt of the veteran's 
claim.  The award of a total rating based on individual 
unemployability constitutes a full award of the benefit 
sought on appeal as to that issue.  The issue of entitlement 
to an initial rating in excess of 70 percent for PTSD remains 
in appellate status, however, as the maximum schedular rating 
was not assigned.  AB v. Brown, 6 Vet. App. 35 (1993).





FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms such as 
depression, intrusive thoughts, nightmares, isolation, 
irritability, and impaired concentration, resulting in total 
occupational impairment.

2.  The veteran's duodenitis with duodenal ulcer is 
productive of no more than moderate recurring symptoms 
relieved with medication, with no probative evidence of 
incapacity, anemia, active ulcers, hematemesis, vomiting, or 
melena.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating 100 percent rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 38 C.F.R. § 
4.130, Code 9411 (2003).

2.  The criteria for a rating in excess of 20 percent for 
duodenitis with duodenal ulcer have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.114, Diagnostic Code 7305 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

With respect to the veteran's claim of entitlement to an 
initial rating in excess of 70 percent for PTSD, the Board 
finds, in light of the favorable decision below, that no 
further assistance or notification action is necessary.  

Regarding the remaining claim of entitlement to an increased 
rating for duodenitis with duodenal ulcer, for the reasons 
set forth below, the Board finds that VA has satisfied its 
duties to the veteran under the VCAA.  

In an April 2003 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence which he believed would help the RO decide his 
claim.  See Pelegrini v. Principi, ___  Vet. App. ___, No. 
01-944, (U.S. Vet. App. Jan. 13, 2004).

Here, the Board acknowledges that the April 2003 VCAA notice 
was provided to the veteran long after the initial 
adjudication of his claim in July 1997.  In a recent 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini, slip op. at 8-9.  In this case, however, it is 
obvious that the RO could not have provided the VCAA notice 
prior to the initial adjudication because that adjudication 
took place more than three years prior to the enactment of 
the VCAA and the promulgation of its implementing 
regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in a June 2003 Supplemental Statement of 
the Case, the RO indicated that it had again reviewed the 
veteran's claims folders in their entirety.  Thus, the Board 
finds that the veteran received the same benefit of the RO's 
full consideration of the all the evidence of record, as he 
would have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. § 
3.156(b) (2003) (new and material evidence received prior to 
the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Consistent with this duty, the Board remanded the 
matter in June 2000 to obtain additional records as well as 
VA examination reports.  The RO has complied with the Board's 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  It is also noted that the veteran's service 
department medical records are on file, as are relevant post-
service clinical records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1) - (3) (2003).  There is no 
indication of outstanding records, nor is there a need for 
another VA medical opinion, given the thoroughness of the 
examination reports recently obtained by the RO.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.  

I.  Factual Background

A review of the record shows that in February 1992, the 
veteran filed an application for VA compensation benefits, 
including service connection for stomach problems.  

In September 1992, he was afforded a VA medical examination 
in connection with his claim.  He reported symptoms of 
fatigue, weight loss, and an intermittent stomach ache, 
relieved by antacids.  An upper GI series showed a deformity 
at the superior fornix of the duodenal bulb, presumably 
secondary to peptic disease.  The diagnoses included history 
of dyspepsia of unknown etiology.  

In a January 1993 rating decision, the RO granted service 
connection for duodenitis and assigned an initial 10 percent 
rating, effective May 1, 1991, the day following the date of 
the veteran's separation from active service.  

In November 1993, the veteran filed a claim of service 
connection for "medical problems from the Gulf War," which 
he claimed were manifested by symptoms including a slight 
loss of memory.  He also indicated that he had trouble 
sleeping from combat action in Iraq.  

In support of the veteran's claims, the RO obtained VA 
outpatient treatment records dated from February 1992 to July 
1994.  In pertinent part, these records show that in April 
1992, the veteran sought treatment for several vague 
complaints which he attributed to a "mysterious illness" 
manifest in Gulf War veterans.  Physical examination and 
laboratory testing failed to reveal any abnormalities.  The 
examiner indicated that in light of the veteran's vagueness, 
he suspected the veteran was "after secondary gain from 
claiming service-connected disability."  

The remaining VA clinical records show that in October 1992, 
the veteran sought treatment for symptoms including chronic 
fatigue, memory loss, and upper intestinal discomfort 
relieved by Mylanta.  He also claimed that he had experienced 
weight loss and stated that he used to weigh 150 pounds; his 
current weight was 131.  The impression was probable resolved 
duodenitis.  In December 1992, he reported, inter alia, 
continued fatigue.  Physical examination and laboratory 
testing were normal; the veteran's weight was 130 1/2.  In May 
1993, he indicated that he had been well until approximately 
one year prior when returned from the Persian Gulf with the 
following symptoms:  loss of weight (which he claimed was 
from 150 to 130 pounds), nausea and vomiting, decreased 
appetite, decreased sleep, and stress.  The examiner 
indicated that a small duodenal ulcer explained some of the 
veteran's symptoms.  In June 1993, an endoscopic examination 
revealed 2 small ulcers.   A biopsy revealed H pylori.  On 
follow-up examination in September 1993, the veteran's peptic 
ulcer disease was stable; he reported that his symptoms had 
been alleviated with Zantac.  

In a December 1993 note, a VA social worker noted that she 
had referred the veteran for readjustment counseling in light 
of symptoms of PTSD and other symptoms which he felt were 
associated with his Gulf War service.

In a February 1995 rating decision, the RO increased the 
rating for the veteran's duodenitis to 20 percent, effective 
from June 4, 1993.

The RO thereafter obtained additional VA outpatient treatment 
records dated from August 1992 to December 1995.  In 
pertinent part, these records show continued treatment for 
various complaints, including symptoms of PTSD and peptic 
ulcer disease.  In November 1995, the veteran claimed that he 
experienced flashbacks, nightmares, and trouble sleeping.  He 
indicated that he had been on disability since his return 
from Kuwait due to various medical problems, including 
rashes, lumps in his legs, parasites in his intestines, and 
weight loss.  Examination revealed that the veteran's speech 
was hypophonic, the content was linear and goal directed.  
His mood was dysphoric and his affect constricted.  The 
assessment was PTSD.  

At a VA psychiatric examination in April 1996, the veteran 
reported that since his separation from service, he had 
experienced nightmares, depression, difficulty concentrating, 
impatience, and fatigue.  The veteran was noted to be neatly 
attired and cooperative.  His mood was sad and his affect was 
restricted and depressed.  He denied hallucinations and 
suicidal ideation.  There was no impairment in his abstract 
thinking.  His attention, concentration, and calculation were 
impaired.  The diagnoses were adjustment disorder with 
depressed mood and PTSD.  A GAF of 50/41 was assigned.  It 
was noted that the veteran reported that he was unemployed 
and felt unable to cope both physically and mentally with the 
duties of a security officer, which was his line of work.  He 
indicated that he hoped to complete vocational rehabilitation 
in computers.  

In April 1996, the veteran underwent VA medical examination 
at which he reported that, since returning from the Persian 
Gulf, he had had symptoms such as chronic fatigue and loss of 
appetite.  The veteran also complained of irregular sleeping 
patterns.  No complaints referable to duodenitis were noted.  
The veteran's weight was 131 pounds.  The diagnoses included 
history of chronic fatigue syndrome, history of sleep 
disorder, and history of PTSD.  

In a July 1997 rating decision, the RO granted service 
connection for PTSD with chronic fatigue, memory loss, 
trouble sleeping, and restlessness, and assigned an initial 
30 percent rating, effective November 17, 1993, the date of 
receipt of the veteran's claim.  In addition, the RO denied a 
rating in excess of 20 percent for duodenal ulcer disease.  
The veteran appealed the RO's decision.

Thereafter, the RO obtained additional VA outpatient 
treatment record dated from December 1995 to March 1998.  In 
pertinent part, these records show that in December 1995, the 
veteran reported an occasional upset stomach, which became 
worse with stress.  He indicated that he had vomited the 
previous week after eating Mexican food.  The impression was 
questionable peptic ulcer disease recurrence.  An endoscopic 
examination revealed no ulcers or lesions.  The assessment 
was gastritis/duodenitis.  In September 1996, it was noted 
that the veteran had been referred for PTSD counseling, but 
that he had failed to appear for treatment.  The examiner 
noted that the veteran was taking no psychiatric medications.  
It was noted that the veteran had some signs of depression 
and possible paranoia, but no suicidal ideation or homicidal 
ideation.  His speech was normal.  The assessment was PTSD 
and dysthymia.  In May 1997, the veteran complained of 
depression, fatigue, and gastrointestinal upset without 
vomiting.  His weight was 128.  The assessment was history of 
peptic ulcer disease and PTSD.  The remaining treatment 
records show continued complaints of multiple health 
problems, including depression and stomach upset.  

In May 1998, the veteran testified at a hearing at the RO.  
With respect to his stomach disability, the veteran claimed 
that he took daily medication and occasionally experienced 
discomfort in his stomach, particularly when under stress.  
He indicated that he was not on a special diet, as his 
medication controlled his symptoms.  The veteran, however, 
indicated that he had lost weight; he indicated that he 
weighed about 126 pounds currently and that his "normal 
weight" was between 147 and 150 pounds.  Regarding his PTSD, 
the veteran claimed that he relieved his combat experiences 
frequently and had difficulty sleeping.  He indicated that he 
had friends of longstanding, but generally did not like being 
around crowds.  The veteran indicated that although he was 
unemployed, he hoped to begin vocational training in 
computers.  

In September 1998, the veteran underwent a VA psychiatric 
examination at which he reported flashbacks, panic attacks, 
and indicated that he avoided crowds.  He also reported that 
he had not worked since December 1990, due to physical and 
mental disabilities.  On examination, the veteran was well-
kempt, cooperative, and exhibited no inappropriate behaviors.  
His thought process was logical, coherent and goal directed.  
There were no delusions.  The diagnosis was PTSD and a GAF of 
60 to 65 was assigned.  The examiner noted that the veteran 
also fulfilled the criteria for major depression.  

At an October 1998 psychiatric examination, the veteran 
reported depression, anxiety, nervousness, stress, difficulty 
holding a job, irritability, fear of crowds and hostility.  
Mental status examination revealed that the veteran was well-
groomed, appropriately dressed, and had good eye contact.  He 
denied suicidal or homicidal ideation.  Recent memory and 
concentration was intact and intellect was normal.  The 
diagnosis was PTSD and a GAF of 60 was assigned.  The 
examiner noted that the veteran was not able to respond 
appropriately to coworkers, supervisors and the general 
public in a work environment.  

In October 1998, the veteran was afforded a fee basis medical 
examination at which he claimed that he had been experiencing 
symptoms such as chronic fatigue and recurrent abdominal 
pains.  He described his pain as a burning sensation in the 
epigastrium, lasting from 1/2 hour to 1 hour, relieved by 
Tagament.  He denied symptoms of melena, hematemesis or 
hematochezia.  He indicated that his current medications were 
Nefazadone, Cimetidine, and hydroxyzine.  The veteran also 
claimed that he had lost 50 pounds since 1991.  On 
examination, the veteran weighed 121 pounds.  The impressions 
included history of chronic fatigue syndrome and history of 
abdominal pain.  The examiner commented that the veteran's 
history and description of abdominal pain appeared to be 
suggestive of peptic ulcer disease, although abdominal 
examination was essentially unremarkable.  

In September 1999, the veteran underwent a fee basis 
psychiatric examination at which he reported that he was 
receiving therapy and taking antidepressant medications.  
After examination of the veteran, the examiner diagnosed PTSD 
characterized by constriction of social activities, impaired 
ability to work, paranoid ideation, rumination, and sleep 
disturbances.  A GAF of 60 to 65 was assigned. 

VA clinical records, dated from January 1998 to April 2001 
showed continued treatment for multiple complaints, including 
depression and PTSD, as well as infrequent complaints of 
gastric pain.  

In January 2002, the veteran underwent VA psychiatric 
examination at which he reported flashbacks, nightmares, 
disturbed sleep, impaired concentration, impaired memory, 
marked depression, constant anxiety, and intrusive thoughts.  
He also reported decreased appetite.  On examination, the 
veteran was neat, appropriate, and cooperative.  There was 
marked psychomotor retardation and poor eye contact.  The 
veteran was able to maintain basic hygiene and basic 
activities of daily living and was alert and oriented to 
time, place, and person.  The diagnoses were PTSD and major 
depression.  The examiner noted that the veteran had multiple 
other medical problems.  A GAF score of 35 was assigned based 
on severe symptoms in multiple areas having a profound effect 
on the veteran's occupational and social functioning.  In 
that regard, the examiner noted that the veteran exhibited 
symptoms of avoidance which had limited his social 
relationships to his immediate family and severely limited 
his ability to interact with coworkers or customers in a work 
situation.  The examiner indicated that the veteran was 
incapable of holding employment in the competitive workplace 
environment due to severe PTSD.  

At a VA medical examination in January 2002, the veteran 
reported numerous somatic complaints, including chronic 
fatigue, lethargy and memory loss.  He also reported 
gastrointestinal complaints and indicated that he was taking 
Zantac as needed.  He denied gastrointestinal bleeding.  The 
diagnosis was history of duodenal ulcer with no recent 
recurrence or gastrointestinal bleeding.  The examiner noted 
that the veteran's abdominal examination was essentially 
benign and that he did not exhibit any functional deficits 
secondary to pain, weakness or fatigability.  The examiner 
indicated that based on the veteran's duodenal 
ulcer/duodenitis, there was no physical impairment preventing 
work.  

Records obtained from the Social Security Administration 
reveal that the veteran was determined to be disabled within 
the meaning of the Social Security Act since August 1995 due 
to PTSD.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




III.  Analysis

Entitlement to an initial rating in excess of 70 percent for 
PTSD

The veteran seeks entitlement to an initial rating in excess 
of 70 percent for PTSD.  As set forth above, in a February 
2002 decision, the RO assigned an initial 70 percent rating 
for PTSD, effective November 17, 1993, the date of receipt of 
the veteran's claim.  

Prior to November 7, 1996, VA's Schedule for Rating 
Disabilities, provided a general rating formula for 
psychoneurotic disorders, including PTSD, based on the degree 
of incapacity or impairment.  38 C.F.R. § 4.132, Codes 9400-
9411 (1996).

Under those criteria, a 70 percent disability rating was 
warranted for severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

The highest or 100 percent schedular evaluation was assigned 
when all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
psychoneurotic symptoms exist which are totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or the veteran was 
demonstrably unable to obtain or retain employment.  The 
Court has held that the criteria for a 100 percent rating 
under this version of Diagnostic Code 9411 are each 
independent bases for granting a 100 percent rating. Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994); Richard v. Brown, 9 Vet. 
App. 266, 268 (1996).

The amended Schedule for Rating Disabilities provides a 
general rating formula for all mental disorders, including 
PTSD.  Under the revised criteria, which became effective on 
November 7, 1996, a 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Code 
9411 (2003).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Where, as here, the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See VA 
O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), published at 65 
Fed. Reg. 33,421 (2000).

Applying the pertinent criteria set forth above to the facts 
in this case, the Board finds that the criteria for a 100 
percent initial rating for PTSD have been met.  Based on the 
evidence summarized above, the Board finds that the veteran's 
PTSD is manifested symptoms productive of total occupational 
impairment.  In that regard, it is noted that the veteran has 
been unemployed for over a decade and at the most recent VA 
psychiatric examination in January 2002, the examiner stated 
unequivocally that the veteran was unable to work due solely 
to his PTSD.  Similarly, the Board notes that the Social 
Security Administration has also determined that the veteran 
is totally disabled due to PTSD.  The Board notes that the 
criteria for a 100 percent rating under Diagnostic Code 9411 
are each independent bases for granting a 100 percent rating.  
Johnson, 7 Vet. App. at 97 (1994).

In light of this evidence and the entire record, affording 
him the benefit of all doubt, the Board concludes that the 
veteran suffers from severe psychiatric symptomatology 
producing total industrial impairment.  Therefore, the Board 
concludes that the criteria for a 100 percent rating for PTSD 
have been met.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

Entitlement to a rating in excess of 20 percent for 
duodenitis with duodenal ulcer

The veteran also seeks an increased rating for his duodenitis 
with duodenal ulcer.  As set forth above, the RO has assigned 
a 20 percent rating for his disability under 38 C.F.R. § 
4.114, Diagnostic Code 7305.

Under this provision, pertaining to the evaluation of 
duodenal ulcers, a 20 percent rating is assigned for 
moderate; recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.

When symptoms are moderately severe with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, a 40 percent rating is 
assigned.  When the duodenal ulcer is severe, with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, a 60 percent rating is 
assigned.

Applying the facts in the case to the criteria set forth 
above, the Board finds that the criteria for a higher rating 
for a duodenal ulcer disability have not been met.  As noted, 
in order to warrant a rating in excess of 20 percent, the 
evidence must demonstrate "moderately severe" symptoms of 
impairment of health manifested by anemia or weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times per year.  

In this case, the veteran has described symptoms of 
occasional epigastric pain, relieved by medication.  Although 
the veteran reports that he takes medication on a daily 
basis, the evidence does not show, nor does the veteran 
contend, that his symptoms are "incapacitating" so as to 
warrant a higher rating.  Further, there is no current 
evidence of anemia, active ulcers, hematemesis, vomiting, or 
melena in the pertinent medical evidence of record.  Although 
weight loss has been noted, the medical evidence does not 
indicate that such weight loss is associated with the 
service-connected duodenal ulcer disease.  In fact, the 
veteran himself concedes that his weight loss is associated 
with loss of appetite due to depression.  Again, VA 
regulations indicate that the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, must be 
avoided.  38 C.F.R. § 4.14 (2003).

For these reasons, the Board finds that the veteran's 
service-connected duodenal ulcer disability is not manifested 
by symptoms which more nearly approximate the criteria for a 
rating in excess of 20 percent.  This is a case where the 
preponderance of the evidence is  against the claim and the 
benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002).

In reaching this decision, the Board has also determined that 
the clinical presentation of the veteran's duodenitis 
disability is neither unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2003).  The record does 
not reflect frequent periods of hospitalization, nor does it 
show interference with employment to a degree greater than 
that contemplated by the regular schedular standards.  The 
veteran has made no assertions to this effect.  Accordingly, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  





ORDER

A 100 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for duodenitis with duodenal 
ulcer is denied.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



